Citation Nr: 1525718	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision promulgated in March 2012 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the hearing loss and tinnitus claims, the Board notes that the November 2014 rating decision found that new and material evidence had not been received to reopen the previously denied service connection claims.  The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to that decision later that same month, and that the RO sent correspondence acknowledging receipt of the NOD.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these claims.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

In regard to the PTSD claim, the Board acknowledges the Veteran was accorded a VA examination which evaluated this disability in January 2012.  However, as it has been more than 3 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of his service-connected PTSD.  Further, the Veteran has submitted lay statements as well as a September 2014 statement from his Vet Center counselor indicating that his PTSD symptoms, particularly issues of anger and angry outbursts, has resulted in greater occupational and social impairment than what is reflected by the current 30 percent rating.  As such, this evidence suggests the PTSD has increased in severity since the January 2012 VA examination.  Moreover, the Veteran's accredited representative contended in a May 2015 statement that the evidence warranted a 70 percent rating, and, in the alternative, the case should be remanded for a new examination.  

In view of the foregoing, the Board finds that this case should be remanded for a new VA examination to evaluate the current nature and severity of the Veteran's service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); see also VAOPGCPREC 11-95 (April 7, 1995).

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that in the September 2014 statement, the Vet Center counselor stated the Veteran had been receiving treatment at that facility since April 2012.  The Board acknowledges that there are treatment records available for review from the Vet Center that cover a period from April 2012 to November 2013.  However, as the September 2014 statement indicates the Veteran continued to receive treatment from November 2013 to at least the date of that statement, it indicates there are potentially relevant VA medical records that are not presently available for review.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since January 2012.  Even if the Veteran does not respond determine if there are any VA treatment records for the pertinent period, to include records from the Secaucus Vet Center.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the PTSD claim in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the December 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



